United States Court of Appeals
                       For the First Circuit

Nos.   11-2349; 11-2378; 11-2389

                            ROBERT SMITH,

                Plaintiff, Appellee/Cross-Appellant,

                           MARIA DASILVA,

                             Plaintiff,

                                   v.

   DORCHESTER REAL ESTATE, INC.; NEW ENGLAND MERCHANTS CORP.,

               Defendants, Appellants/Cross-Appellees,

DWIGHT JENKINS; LOUIS G. BERTUCCI; ROBERT E. KELLEY; RKELLEY-LAW,
    P.C.; EB REAL ESTATE GROUP, INC., d/b/a RE/MAX Real Estate
  Specialists; UNION CAPITAL MORTGAGE BUSINESS TRUST; SIGNATURE
   GROUP HOLDINGS, INC., f/k/a Fremont Investment &Loan, a/k/a
               Fremont Reorganization Corporation,

                    Defendants, Cross-Appellees,

        CHERRY JENKINS; DOREA SMITH; MID CITY MORTGAGE, LLC;
                    MERITAGE MORTGAGE CORPORATION,

                             Defendants.


            APPEALS FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Richard G. Stearns, U.S. District Judge]


                                Before
                     Howard, Stahl and Thompson,
                           Circuit Judges.


       Michael J. Markoff, on brief for New England Merchants Corp.
     Thomas K. McCraw, Jr., with whom Jay S. Gregory and
LeClairRyan, A Professional Corporation, were on brief, for
Dorchester Real Estate, Inc.
     James F. McLaughlin, with whom McLaughlin & McLaughlin, P.C.
was on brief, for RKelley-Law, P.C. and Robert E. Kelley.
     Jeffrey S. Baker, with whom Baker & Associates., P.C.,
Jonathan D. Plaut, Chardon Law Offices, Patrick M. Groulx and Polis
Legal, were on brief, for appellee/cross-appellant.



                         October 15, 2013
           HOWARD, Circuit Judge.     This case arises out of a

fraudulent real estate mortgage scheme that involved inducing a

schizophrenic trash collector into acting as a straw buyer for two

overvalued residential properties in Massachusetts.   That person,

Robert Smith, sued various entities and individuals involved in the

transactions, including the mortgage lenders, mortgage brokers,

real estate brokers, and closing agents. A jury returned a verdict

largely favorable to Smith on his claims of fraud and breach of

fiduciary duty, and the district court doubled and trebled certain

damages pursuant to the Massachusetts Consumer Protection Statute.

Two of the defendants, real estate brokerage firm Century 21

Dorchester Real Estate, Inc. ("Century 21") and mortgage broker New

England Merchants Corporation ("NEMCO") appeal the unfavorable

verdict on multiple grounds.   Smith cross-appeals the dismissal of

several claims.    We affirm in part and reverse or vacate other

rulings.

                                 I.

           We recite the relevant facts in the light most favorable

to the jury verdict.   Incase Inc. v. Timex Corp., 488 F.3d 46, 50

(1st Cir. 2007).

           Evidence was introduced from which the jury could have

concluded that Smith, who was in his mid-forties during the

relevant time period, suffers from schizophrenia, depression,

posttraumatic stress disorder, and mild mental retardation.   He is


                                -3-
functionally illiterate.       In January 2005, a woman who introduced

herself as Laurice Taylor approached Smith while he was working as

a   trash    collector   for   the   Waste   Management   Corporation    in

Dorchester, Massachusetts.      Taylor told Smith that she worked at a

nearby RE/MAX real estate office and invited him to participate in

a "special investment program" through RE/MAX.        So long as he had

good credit, Smith would receive $10,000 per investment without

contributing any capital.      Taylor reassured him that "RE/MAX would

take care of everything," and Smith agreed to participate.

             Unbeknownst to Smith, the investment opportunity was an

illicit scheme developed by Dwight Jenkins, a convicted bank

fraudster.    In the words of the district court,

      Jenkins trolled the margins of society for the gullible
      (like Smith) and the greedy . . . whom he recruited as
      straw "investors" in shady real estate deals. With the
      help of louche mortgage brokers and a complicit attorney,
      the "investors" were inveigled into taking out "liar
      loans" for the purchase of overvalued residential
      properties. The "investors" received a small fee, while
      Jenkins and his cohorts (including the brokers) skimmed
      fees and commissions from the grossly inflated purchase
      prices.

Smith v. Jenkins, 818 F. Supp. 2d 336, 340 (D. Mass. 2011).             The

basics of the scheme may be briefly described. With the assistance

of real estate agents, Jenkins would find a residential property

for sale and enter into a purchase and sale agreement with the

seller for the listing price.        He would then assign the right to

purchase the property to a straw buyer for a significantly higher

price.   At the closing, the straw buyer would borrow the amount of

                                     -4-
the higher purchase price, the seller would receive the lower

listing price, and Jenkins would take the difference as a "contract

release fee."    Jenkins characterized this arrangement to the straw

buyers as an "investment," promising to maintain the property,

collect rent, pay operating bills, mortgages, and other expenses,

and eventually sell the property at a profit in which the straw

buyer would share.

             Smith's evidence on the specifics of the two transactions

involved in this litigation follow.

A.   The Dighton Property

             After   Smith   agreed   to    participate   in   the   purported

investment program, he provided his accurate financial information

to Taylor.    Without his knowledge, Jenkins and Taylor then created

a false financial profile for him that grossly overstated his

income, assets, and work and renting history.                  This made him

appear, on paper, a more attractive candidate for a mortgage loan.

They forwarded the information to Rachel Noyes, a loan originator

who worked for mortgage broker NEMCO.             Noyes completed a loan

application on Smith's behalf (and without his knowledge), falsely

indicating that she had gathered the information in a face-to-face

interview with Smith, and sent the application to mortgage lender

Fremont Investment & Loan.        Fremont approved Smith for a "stated

income" loan, which did not require income verification.




                                      -5-
          Shortly thereafter, Taylor instructed Smith to attend a

meeting at the law office of RKelley-Law, P.C., to sign documents

for an investment. Unbeknownst to Smith, the meeting was a closing

on a home in Dighton, Massachusetts.       At the closing, Taylor

introduced Smith to Jenkins and James Adamos, a real estate agent

who worked for Century 21.    Adamos handed Smith his business card

and said that he was a representative of Century 21.      Attorney

Louis Bertucci, an associate at RKelley-Law, introduced himself to

Smith as the lawyer in charge of the paperwork and assured him that

the documents were "in order."      Smith did not read any of the

documents, including those that he signed, nor did anyone explain

to him that he was in fact borrowing $411,964, secured by two

mortgages issued by Fremont, to purchase a property. Those present

led him to believe that they had his best interests in mind, and he

trusted them to handle the "investment" on his behalf.   Smith was

confident that the investment was legitimate because two well-known

companies, RE/MAX and Century 21, were involved in it.

          Several days after the Dighton closing, Smith went to

RE/MAX's office and there Taylor gave him $10,000. He subsequently

signed a document giving Jenkins a power of attorney over the

Dighton property.   Jenkins received a "contract release fee" of

$42,000. NEMCO received a mortgage broker's commission of $8,800.

According to the closing documents, no real estate broker received

a commission from the sale.


                                 -6-
B.   The Boston Property

           Approximately a week later, Taylor contacted Smith again

and instructed him to attend a second meeting at RKelley-Law in

order to participate in another investment.               In the meantime,

Jenkins, through Adamos, offered to purchase a residential property

in Boston listed through Century 21.        Century 21 real estate agent

Ivana Foley relayed the offer to the seller, who accepted it.             As

on the previous occasion, the plan was for Jenkins to assign the

purchase and sale agreement to Smith for a price substantially

higher than the listing price and collect the difference.

           This time Philip Goodwin, a loan originator who worked

for Union Capital Mortgage Business Trust ("Union Capital") filled

out a loan application on Smith's behalf (without meeting Smith)

and forwarded it to Meritage Mortgage Corporation ("Meritage").

Like the application for the Dighton property, this application

also misrepresented Smith's income, assets, and other pertinent

information.    The application did not mention that Smith owned or

had a mortgage on the Dighton property.           Meritage approved the

loan.

           As   on   the   previous   occasion,   Smith    met   Taylor   and

Bertucci at the RKelley-Law office on the day of the closing.

Foley was also present.      She introduced herself to Smith, gave him

her business card, and assured him that everything would be "all

right."   Taylor, Bertucci, and Foley led Smith to believe that he


                                      -7-
was making another good investment, and he trusted them.      Bertucci

placed a stack of papers in front of Smith for his signature

without   explaining   their   contents.    Smith   again   signed   the

documents without reading them, unwittingly borrowing $437,198.13

for the purchase of the Boston property, secured by two mortgages

from Meritage.

            Several days after the second closing, Taylor gave Smith

$9,000 as his share.     Jenkins received a "contract release fee" of

$41,500, and Century 21 received a broker's commission of $18,950.

Both Foley and Adamos received a share of Century 21's commission,

Foley as the listing agent and Adamos as the selling agent.

            A number of months after the closings, Smith began

receiving calls from the lenders on a daily basis regarding missed

mortgage payments.     Taylor at first assured him that this was no

cause for concern, while Jenkins avoided his calls.            The two

properties were eventually foreclosed on. In the meantime, Smith's

mental health deteriorated. The severity of the voices in his head

worsened.    He became suicidal and withdrew from the company of

those close to him.    Because his credit was ruined, he was unable

to rent an apartment or obtain new credit cards.

C.   Court Proceedings

            Smith filed a complaint in Massachusetts state court

against the various entities and individuals involved in the

scheme. He alleged a host of state claims, including fraud, breach


                                  -8-
of fiduciary duty, and violation of the Massachusetts Consumer

Protection Statute, see Mass. Gen. Laws ch. 93A, and two federal

claims for violations of the Truth in Lending Act ("TILA"), see 15

U.S.C.   §   1635(e),    and   the   Racketeer   Influenced   and   Corrupt

Organizations Act ("RICO"), see 18 U.S.C. §§ 1961-1969.                 The

defendants removed the case to the federal court.

             The district court dismissed a number of claims and

disposed of others, including the two federal claims, through

summary judgment.1      The surviving claims of fraud (against RE/MAX,

Century 21, NEMCO, Union Capital, Bertucci, and Jenkins) and breach

of fiduciary duty (against RE/MAX, Century 21, NEMCO, and Union

Capital) were tried before a jury.2        The court reserved ruling on

the Chapter 93A claim until after trial.         The jury found for Smith

except as against RE/MAX and awarded damages totaling $260,000,

apportioned among the remaining defendants.

             Century 21, NEMCO, and Union Capital moved for judgment

as a matter of law or, in the alternative, for a new trial.             The

court denied the motions of Century 21 and NEMCO but granted Union

Capital's motion on sufficiency-of-the-evidence grounds.


     1
       Although no federal claim remained to be tried, the court
retained supplemental jurisdiction over the state claims.       See
Rodriguez v. Doral Mortg. Corp., 57 F.3d 1168, 1177 (1st Cir. 1995)
("In an appropriate situation, a federal court may retain
jurisdiction over state-law claims notwithstanding the early demise
of all foundational federal claims.").
     2
      Smith's breach of contract claims against Jenkins and RE/MAX
were also before the jury. Neither is pertinent to this appeal.

                                     -9-
           The court then issued a split decision on Smith's Chapter

93A claim.   It dismissed the claim against Century 21 and Union

Capital, ruling that Smith had failed to comply with the demand

letter requirement, see Mass. Gen. Laws ch. 93A, § 9(3).    Finding

that Jenkins, Bertucci, and NEMCO had violated the act, the court

awarded Smith treble damages against Jenkins and Bertucci, double

damages against NEMCO, and attorneys' fees.

           Century 21 and NEMCO timely appealed, and Smith cross-

appealed the dismissal of several claims.

                                   II.

A.   Century 21

           The jury found Century 21 liable to Smith for fraud and

breach of fiduciary duty and awarded $50,000 in damages for those

claims.   The district court denied Century 21's post-trial motions

challenging the verdict on sufficiency-of-the-evidence grounds and

assigning error to the court's decision to allow Smith's damages

expert to testify at trial.

1.   Sufficiency of the Evidence

           We review de novo a district court's denial of a motion

for judgment as a matter of law.     Quiles-Quiles v. Henderson, 439
F.3d 1, 4 (1st Cir. 2006).          "Our review is weighted toward

preservation of the jury verdict because a verdict should be set

aside only if the jury failed to reach the only result permitted by




                                -10-
the evidence."     Id. (internal quotation marks omitted).             In this

case, sufficient evidence supported the verdict against Century 21.

           Under   Massachusetts     law,     "fraud   is    a   knowing   false

representation of a material fact intended to induce a plaintiff to

act in reliance, where the plaintiff did, in fact, rely on the

misrepresentation to his detriment."          Fordyce v. Town of Hanover,

929 N.E.2d 929, 936 (Mass. 2010).           Century 21 argues that Smith

failed to prove that Century 21 made a misrepresentation with the

intent of inducing his reliance, or that he in fact relied on any

statements that were made.        Century 21 also argues that there was

no evidence that Adamos, its "independent contractor" who operated

several other ventures during the period of his affiliation with

Century 21, acted with its actual or apparent authority.                    The

record contradicts both positions.

           Smith testified that Adamos, who was present at the

Dighton   closing,   and   Foley,    who    was   at   the   Boston   closing,

introduced   themselves      as     Century       21   agents,     that    they

misrepresented the closings as investment deals that they and their

cohorts would manage on Smith's behalf, and that he relied on those

representations when he unwittingly purchased the two properties

with borrowed funds.       As the district court correctly discerned,

the jury could have attributed Adamos's misrepresentations to

Century 21 because he worked as a sales agent for Century 21 at the

time and represented himself as an agent of Century 21.               Moreover,


                                    -11-
despite being aware that Adamos was working with Jenkins in various

capacities, the owner of the Century 21 office Karin Cahill did

nothing to correct the impression that Adamos was acting on behalf

of the agency.

              Given Adamos's involvement and representations, the mere

fact   that    there    was    no   evidence    that    Century   21   received    a

commission from the sale of the Dighton property does not preclude

a finding that Adamos was acting on Century 21's behalf.                   The jury

could have reasonably inferred that Century 21 was nonetheless "in"

on the deal, especially given the commission that it received two

weeks later from the sale of the Boston property.                 Indeed, Adamos

received a portion of that commission, as it was through him that

Jenkins   offered       to    purchase    the   property.       Moreover,    it   is

undisputed that Foley was at the Boston closing on behalf of

Century 21 and that she also assured Smith that the investment was

sound.    There was sufficient evidence to support the jury verdict

against Century 21 on the fraud claim.

              Century    21    also   challenges       the   sufficiency    of    the

evidence to support its liability for breach of fiduciary duty.

Smith alleged that a fiduciary relationship between him and Century

21 arose from the nature of their interactions.                See Doe v. Harbor

Sch., Inc., 843 N.E.2d 1058, 1064 (Mass. 2006) (distinguishing

between a fiduciary relationship created by law and one that arises

from the parties' conduct).              Under Massachusetts law, "trust and


                                         -12-
confidence reposed in a party possessing a great disparity of

knowledge or expertise . . . , while ordinarily not enough standing

alone to give rise to fiduciary obligations, may produce such

obligations if the trust and confidence is knowingly betrayed by

that party for the purpose of securing some benefit to itself."

Geo. Knight & Co. v. Watson Wyatt & Co., 170 F.3d 210, 216 (1st

Cir. 1999); see Broomfield v. Kosow, 212 N.E.2d 556, 560 (Mass.

1965). In determining whether a business relationship is fiduciary

in nature, "courts look to the defendant's knowledge of the

plaintiff's reliance and consider the relation of the parties, the

plaintiff's    business   capacity   contrasted    with     that   of    the

defendant, and the 'readiness of the plaintiff to follow the

defendant's    guidance   in   complicated   transactions      wherein   the

defendant has specialized knowledge.'"           Indus. Gen. Corp. v.

Sequoia Pac. Sys. Corp., 44 F.3d 40, 44 (1st Cir. 1995) (quoting

Broomfield, 212 N.E.2d at 560).

          In this case, the evidence was sufficient to support the

jury finding that Smith had a relationship of trust and confidence

with Century 21 and that Century 21 abused his trust.                    The

circumstances of the case are truly exceptional.                First, the

parties had vastly disproportionate knowledge of the scheme.

Unlike Century 21, whose agents were experienced in real estate

transactions    and   understood   the    obligations   that    Smith    was

undertaking, Smith did not even know that he was purchasing two


                                   -13-
properties, let alone that he was obligating himself to repay

nearly $850,000.        Indeed, Century 21 agents and their cohorts kept

Smith entirely blind as to the nature of the purported investments.

Second, Smith signed the documents because he trusted those who

were present at the closings, including Century 21 agents, when

they       repeatedly   assured   him    that   they   would   "take   care   of

everything."       Smith testified that they convinced him that the

investments were legitimate, that the information on the documents

he was asked to sign was correct, and that he need not worry

because they would handle the investments on his behalf. In short,

they told him to trust them and so he did.               He readily followed

their guidance by signing where indicated without question, even

though no one explained the documents to him.3           Finally, Century 21

exploited the disparity in the relationship and betrayed Smith's

trust to secure a benefit for itself, raking in commissions from at

least one of the fraudulent transactions and leaving Smith to deal

with the consequences of the inevitable defaults.                Accordingly,

there was sufficient evidence for the jury to find Century 21

liable for breach of fiduciary duty.



       3
       That those present at the closings knew that Smith had
reposed his trust in them also finds support in the considerable
evidence that Smith suffered from many vulnerabilities (including
mental illness and functional illiteracy) that would have been
apparent to those who interacted with him. Indeed, the jury could
have found that Smith became the victim of the scheme precisely
because it was apparent that he would repose trust in the
defendants.

                                        -14-
2.   Admission of Expert Testimony on Damages

            Century 21 also challenges the district court's denial of

its pre-trial motion to preclude the testimony of Smith's damages

expert, forensic economist Stan V. Smith, Ph.D., and the subsequent

denial of its motion to strike Dr. Smith's testimony.        We agree

that portions of Dr. Smith's testimony should have been precluded.

            Federal Rule of Evidence 702 assigns to the district

court "the task of ensuring that an expert's testimony both rests

on a reliable foundation and is relevant to the task at hand."

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993).     To

determine whether an expert's testimony is sufficiently reliable,

the district court considers whether "the testimony is based on

sufficient facts or data"; whether "the testimony is the product of

reliable principles and methods"; and whether "the expert has

reliably applied the principles and methods to the facts of the

case."    Fed. R. Evid. 702; see Daubert, 509 U.S. 592-94.   As to the

relevancy criterion, the court must determine whether the testimony

"will assist the trier of fact to understand or determine a fact in

issue."    Daubert, 509 U.S. at 592.

            "[T]here is no particular procedure that the trial court

is required to follow in executing its gatekeeping function under

Daubert."    United States v. Diaz, 300 F.3d 66, 73 (1st Cir. 2002).

However, the gatekeeper function must be performed.      Id. (citing

Daubert, 509 U.S. at 592); see also Kumho Tire Co. v. Carmichael,


                                 -15-
526 U.S. 137, 158-59 (Scalia, J., concurring) (observing that

"trial court discretion in choosing the manner of testing expert

reliability   is   not   discretion    to   abandon   the   gatekeeping

function").   Although the court need not make explicit findings on

the admissibility criteria sua sponte, Hoult v. Hoult, 57 F.3d 1,

5 (1st Cir. 1995), "[w]ithout specific findings or discussion on

the record, it is impossible on appeal to determine whether the

district court carefully and meticulously reviewed the proffered

. . . evidence or simply made an off-the-cuff decision to admit the

expert testimony."    Goebel v. Denver & Rio Grande W. R.R. Co., 215
F.3d 1083, 1088 (10th Cir. 2000) (internal quotation marks omitted)

(brackets omitted) (emphasis added).

          The question of whether the district court actually

performed its gatekeeping function in the first place is subject to

de novo review.    United States v. Avitia-Guillen, 680 F.3d 1254,

1256 (10th Cir.), cert. denied, 133 S. Ct. 466 (2012); Naeem v.

McKesson Drug Co., 444 F.3d 593, 607 (7th Cir. 2006).        If we are

satisfied that the court did not altogether abdicate its role under

Daubert, we review for abuse of discretion its decision to admit or

exclude expert testimony.      Kumho, 526 U.S. at 152; Crowe v.

Marchand, 506 F.3d 13, 16 (1st Cir. 2007).       If we determine that

the court abused its discretion, we then must determine whether the

error was harmless. Gay v. Stonebridge Life Ins. Co., 660 F.3d 58,

62 (1st Cir. 2011).


                                -16-
            From the evidence in the record, we are unable to

conclude    that   the    district    court    sufficiently       evaluated     the

admissibility of Dr. Smith's testimony. There are no statements on

the record indicating that the court conducted a Daubert analysis.

The judge denied without comment the defendants' motion to preclude

Dr. Smith's testimony as unreliable and unhelpful to the jury.                  In

denying the motion to strike the trial testimony on the same

grounds, the court stated only that "[a]ny infirmities in the

witness's testimony were exposed during cross-examination. Whether

these   undermine    the    creditability      of    the   witness's     ultimate

opinion(s) are for the jury to determine." But a court cannot rely

on the jury to determine the relevance and reliability of the

proffered testimony in the first instance; Daubert and its progeny

place this responsibility in the hands of the district court.

            We, of course, are not suggesting that the experienced

trial   judge   ignored    Daubert.       Still,     given   the    record-based

limitations under which we are required to operate, the absence of

any findings or discussion on the record leaves us hard-pressed to

conclude    that    the    district    court     adequately       fulfilled    its

gatekeeping role in admitting Dr. Smith's testimony.

            Alternatively,     however,       even   if    the    district    court

conducted a sub silentio review, the admission of much of Dr.

Smith's testimony cannot be upheld as an exercise of the district

court's    discretion.      Dr.   Smith      testified     that    the   plaintiff


                                      -17-
suffered three types of damages: (1) the loss of enjoyment of life

(so-called "hedonic damages");(2) the loss of credit expectancy as

a result of two foreclosures on his record; and (3) the loss of

time expended dealing with the consequences of the fraud scheme.

We find that the first two categories fell short of admissibility

in any event and leave the third to the district court to consider

on remand after performing a Daubert analysis.

            a.   Hedonic Damages

            We begin with the contentious issue of hedonic damages.

Dr. Smith opined that Smith is entitled to $219,900 for his loss of

enjoyment of life.       To arrive at that figure, Dr. Smith employed a

method for valuing life known as the "willingness-to-pay" model.

This model measures the monetary worth of life by calculating the

amounts that individuals, government agencies, and businesses are

willing to pay for reductions in health and safety risks.               The

model relies on labor market studies reflecting wage risk premiums,

studies     reflecting    consumer    purchases    of   safety   equipment,

questionnaires regarding consumers' willingness to pay for safety

measures,     and   studies    of    government    regulations    requiring

expenditures for certain safety devices.          Dr. Smith testified that

the resulting figure is between $5 and $6 million for the value of

a "statistically average" person's life, defined as a 31-year-old

with a 45-year additional life expectancy.




                                     -18-
          To be "conservative," Dr. Smith instead used $4.2 million

as the value of life in calculating Smith's damages, without

offering any rationale for the chosen figure.         This figure,

according to Dr. Smith, averages out to approximately $130,000 as

the monetary worth of one year of life.   Next, Dr. Smith took into

account that Smith had reported losing 90% of his enjoyment of life

as a consequence of the defendants' conduct.   But instead of using

that percentage, at the behest of Smith's counsel Dr. Smith used

"arbitrarily conservative" figures of 25% loss of enjoyment in the

early years and 12.5% loss in the later years.   Multiplying these

percentages by the per-year value of life yielded the $219,900

figure for Smith's hedonic damages.

          Before considering whether Dr. Smith's testimony was

admissible under Daubert, we delineate the limits of our review.

Century 21 only argues that Dr. Smith's opinion about Smith's

hedonic damages failed to satisfy the requirements of Rule 702. It

makes no argument that hedonic damages are not recoverable at all

in this type of suit, and therefore we do not decide that issue.4




     4
       We note, however, that it is not clear whether Smith is
entitled to hedonic damages under the circumstances of this case.
In re Griffith, 800 N.E.2d 259 (Mass. 2003) discusses hedonic
damages, although we have found no Massachusetts case addressing
the scope of such damages.      A number of decisions in other
jurisdictions indicate that hedonic damages are recoverable, if at
all, only for permanent injuries. See Golden Eagle Archery, Inc.
v. Jackson, 116 S.W.3d 757, 771-72 n.62 (Tex. 2003) (collecting
cases).

                               -19-
              Assuming that hedonic damages are compensable in this

case, Dr. Smith's testimony nonetheless should have been excluded

under Rule 702.         Dr. Smith has been the subject of numerous

decisions regarding the admissibility of his expert opinions on

this   very    issue.    The   overwhelming   majority   of   courts   have

concluded that his "willingness-to-pay" methodology is either

unreliable or not likely to assist the jury in valuing hedonic

damages, or both.       See, e.g., Allen v. Bank of Am., N.A., CIV.

CCB-11-33, 2013 WL 1164898, at *12 (D. Md. Mar. 19, 2013); Richman

v. Burgeson, No. 98 C 7350, 2008 WL 2567132, at *2-*4 (N.D. Ill.

June 24, 2008); Davis v. ROCOR Int'l, 226 F. Supp. 2d 839, 842

(S.D. Miss. 2002); Saia v. Sears Roebuck & Co., 47 F. Supp. 2d 141,

148-50 (D. Mass. 1999); Brereton v. United States, 973 F. Supp.
752, 758 (E.D. Mich. 1997); Kurncz v. Honda N. Am., Inc., 166
F.R.D. 386, 388-90 (W.D. Mich. 1996); Ayers v. Robinson, 887 F.

Supp. 1049, 1059-64 (N.D. Ill. 1995); Sullivan v. U.S. Gypsum Co.,

862 F. Supp. 317, 321 (D. Kan. 1994); Mercado v. Ahmed, 756 F.

Supp. 1097, 1103 (N.D. Ill. 1991), aff'd, 974 F.2d 863, 868-71 (7th

Cir. 1992); see also Dorn v. Burlington N. Santa Fe R.R. Co., 397
F.3d 1183, 1195 n.5 (9th Cir. 2005) (collecting state cases where

Dr. Smith's testimony was excluded). But see Sherrod v. Berry, 629
F. Supp. 159, 162-64 (N.D. Ill. 1985), aff'd, 827 F.2d 195, 205-06

(7th Cir. 1987), vacated and remanded on other grounds, 856 F.2d
802 (7th Cir. 1988).        Indeed, "[t]roubled by the disparity of


                                   -20-
results reached in published value-of-life studies and skeptical of

their    underlying   methodology,   the   federal   courts   which   have

considered expert testimony on hedonic damages in the wake of

Daubert have unanimously held quantifications of such damages

inadmissable."     Smith v. Ingersoll–Rand Co., 214 F.3d 1235, 1245

(10th Cir. 2000).

             We share the concerns of those courts that have excluded

expert testimony based on the "willingness-to-pay" methodology as

lacking in reliability.    Like the Seventh Circuit, we have serious

doubts that the underlying studies actually measure the value of

life.    Mercado, 974 F.2d at 871.   In terms of consumer purchases,

        spending on items like air bags and smoke detectors is
        probably influenced as much by advertising and marketing
        decisions made by profit-seeking manufacturers and by
        government-mandated safety requirements as it is by any
        consideration by consumers of how much life is worth.
        Also, many people may be interested in a whole range of
        safety devices and believe they are worthwhile, but are
        unable to afford them. More fundamentally, spending on
        safety items reflects a consumer's willingness to pay to
        reduce risk, perhaps more a measure of how cautious a
        person is than how much he or she values life. Few of
        us, when confronted with the threat, "Your money or your
        life!" would, like Jack Benny, pause and respond, "I'm
        thinking, I'm thinking."    Most of us would empty our
        wallets.

Id.     And as for the wage-risk premiums that Dr. Smith purportedly

took into account, "[t]o say that the salary paid to those who hold

risky jobs tells us something significant about how much we value

life ignores the fact that humans are moved by more than monetary

incentives."     Id.; see Wilt v. Buracker, 443 S.E.2d 196, 205 (W.


                                 -21-
Va. 1993) ("Anyone who is familiar with the wages of coal miners,

policemen, and firefighters would scoff at the assertion that these

high risk jobs have any meaningful extra wage component for the

risks undertaken by workers in those professions."). Finally, the

cost of government health and safety regulations per life saved

"may suggest a collective policy judgment the government has made,

or may represent a policy selected for reasons other than the

cost-benefit   analysis   'hedonic   analysis'   implies,   or   even   a

mistaken policy." Dorn, 397 F.3d at 1195; see Mercado, 974 F.2d at

871 (identifying a host of issues other than the value of life that

prompt government health and safety measures).         In short, Dr.

Smith's method for valuing life is based on assumptions "that

appear to controvert logic and good sense."       Wilt, 443 S.E.2d at

205.

          But even assuming that Dr. Smith's formula is a reliable

measure of the value of life, it was of no assistance to the jury

in calculating Smith's loss of enjoyment of life.     As other courts

have recognized, "[t]he willingness-to-pay studies do not relate in

any way to the actual component of damages, the enjoyment of life."

Id. at 205 n.15; see Sullivan, 862 F. Supp. at 321 ("The studies

relied on by Mr. Smith do not use methodology designed to calculate

the loss of enjoyment of life, yet are nonetheless extrapolated by

Mr. Smith into what he claims to be valid data for calculating

damages for . . . loss of enjoyment of life.").     Dr. Smith equated


                                -22-
the value of life with the value of enjoyment of life, though it is

readily apparent that the two are not the same.       A plaintiff who

loses enjoyment of life but is alive is not in the same shoes as a

plaintiff who lost his life.    As the court observed in Sullivan:

"Mr. and Mrs. Sullivan suffered totally distinct and different

damages (Mrs. Sullivan died, Mr. Sullivan faces living without the

support and companionship of his wife), yet, under Mr. Smith's

analysis their damages are identical, save only an adjustment for

differing the expectancy." 862 F. Supp. at 321.   That Dr. Smith

may equate the value of enjoyment of life with the value of life

itself is not enough to bridge the gap.      See Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 146 (1997) ("[N]othing in either Daubert or

the Federal Rules of Evidence requires a district court to admit

opinion evidence that is connected to existing data only by the

ipse dixit of the expert.").

          b.    Loss of Credit Expectancy

          Dr. Smith also testified that Smith suffered "the loss of

credit expectancy" in the amount of $87,850 as a result of the

foreclosures.   According to Dr. Smith, a person with a good credit

rating has the ability to borrow twice his annual income at a 12%

rate of interest.    This "credit expectancy" represents a "safety

net"--even though a person will "rarely" have to borrow the maximum

available credit, it is valuable, according to Dr. Smith, because

it gives the person "flexibility, an option in life." On the other


                                 -23-
hand, someone with a bad credit rating has an increased cost of

using this available credit because the rate of interest jumps to

at least 25%. The increased cost lasts for seven years, the length

of time that a delinquency remains on a credit report.   According

to Dr. Smith, this increased cost of borrowing twice one's income

is the amount of lost credit expectancy.   Because Smith had a good

credit rating prior to the foreclosures, which derailed it, Dr.

Smith doubled Smith's reported income of $41,000 and multiplied it

by 13% per year for seven years to arrive at the $87,850 figure for

Smith's loss of credit expectancy.

          This testimony was inadmissible under Rule 702.    By the

time this case went to trial, more than five years had passed since

Smith's credit troubles began.    Even assuming that Smith actually

had the capacity to borrow twice his income at the suggested rates,

a proposition for which Dr. Smith cited no authority but himself,

there was no evidence that Smith tried to or had the intention to

borrow anything close to that amount during those five years.5   The

conclusion that Smith should nonetheless be compensated as if he

had borrowed the maximum amount of "available" credit in year one

at the high cost of 25% per year is unsupportable.   The disconnect

between Dr. Smith's methodology and the facts of the case rendered




     5
       Smith only testified that he "applied for credit cards, and
they wouldn't give it to me."

                                 -24-
the testimony unhelpful to the jury in determining Smith's actual

damages.

            Similarly, there was no evidence of the likelihood of

Smith borrowing the stated sum in the remaining two years before

the foreclosures would disappear from his credit report.     Nor was

there any evidence of his income at the time, a crucial variable in

Dr. Smith's formula.    "With respect to future damages, a plaintiff

is entitled to compensation for all damages that reasonably are to

be expected to follow, but not to those that possibly may follow,

the injury which he has suffered."      Donovan v. Philip Morris USA,

Inc., 914 N.E.2d 891, 899 (Mass. 2009) (internal quotation marks

omitted) (brackets omitted).      Absent evidence to the contrary,

Smith's loss of future credit expectancy at the rate calculated by

Dr. Smith was merely in the realm of possible harm.      As such, it

was speculative and should have been excluded.

            None of this is to suggest that the damage to Smith's

credit rating is not compensable.    See United States v. Burke, 504
U.S. 229, 239 (1992) (listing "a ruined credit rating" as an

example of consequential damages).       Dr. Smith's methodology was

simply not a useful measure, and his testimony should not have been

admitted.

            c.   Loss of Time

            Finally, Dr. Smith testified that Smith was entitled to

$22,729 for the time that he spent dealing with the consequences of


                                 -25-
the fraud.       According to Dr. Smith, Smith spent at least half an

hour a day for five years seeking to resolve foreclosure-related

issues.    Dr. Smith valued that time by calculating how much Smith

would have expended had he hired an administrative assistant to

handle those issues on his behalf.

            Century 21 maintains that Dr. Smith's testimony lacked a

factual foundation because there was no evidence that Smith was

ever employed as an administrative assistant or that he spent half

an hour per day dealing with the consequences of the foreclosures.

We leave this issue for the district court to properly assess under

Daubert.

            d.    Harmlessness Analysis

            Finally, again assuming in the alternative that the

district court performed the Daubert assessment and that the

admission of a portion of Dr. Smith's testimony was nevertheless

erroneous, we find that the error was not harmless.                Indeed, the

district court apparently thought so as well.               In denying Century

21's post-trial motion, the court candidly observed that "Dr.

Smith's    testimony    was   hardly    a     model   of   exactitude,   and   in

retrospect, it perhaps should have been excluded."                   Smith v.

Jenkins, 07-CV-12067-RGS, 2011 WL 1660577, at *2 (D. Mass. May 3,

2011).    But, according to the district court,

     it is equally true that from every appearance, the jury
     did not base its damages award on those portions of Dr.
     Smith's relatively brief testimony that veered from the
     mundane into the purely speculative . . . . It appears

                                       -26-
      rather that the jury based its far less ambitious awards
      against those defendants it found liable on a
      common-sense assessment of the impact that the ruin of
      Smith's credit had (and will have) on his emotional
      health and future earning prospects.

Id.

             It   appears   to   us,   however,   that   the   court's   jury

instruction on damages must have affected the jury's determination.

The jury was told that Smith was presenting "a unified theory of

damages, as explained in the testimony of his economist, Dr. Smith"

and that any award of damages "should be guided by one or more of

the measures put forward by Dr. Smith."             As it is "[a] basic

premise of our jury system . . . that the jury follows the court's

instructions," we presume that the jury acted according to its

charge.   Refuse & Envtl. Sys., Inc. v. Indus. Servs. of Am., Inc.,

932 F.2d 37, 40 (1st Cir. 1991).          Indeed, while the $260,000 that

was awarded by the jury was lower than Dr. Smith's $330,000

estimate, we can discern no basis in the record other than Dr.

Smith's testimony for an award that was 79% of the amount that he

estimated.        Given the instruction and the damages awarded, we

cannot say with any degree of assurance that the award was not

substantially swayed by the erroneous admission of Dr. Smith's

testimony.    Accordingly, we remand for a new trial on damages.6


      6
       Because we are ordering a new trial on damages, we need not
reach Smith's claim that the district court erred by failing to
instruct the jury that, in addition to the measures of damages
testified to by Dr. Smith, Smith could be compensated for: (1)
Jenkins's "contract release fees"; (2) the rents from the two

                                       -27-
B.   NEMCO

             The jury found NEMCO, the mortgage broker for the Dighton

transaction, liable to Smith for fraud and breach of fiduciary

duty.    The district court denied NEMCO's motion for judgment as a

matter of law and doubled the jury's $50,000 award against NEMCO

pursuant to Chapter 93A.         NEMCO appeals both the denial of the

motion and the Chapter 93A ruling.

1.   Common-Law Claims

             NEMCO argues that no evidence was offered at trial that

a representative of NEMCO made any statements to Smith upon which

Smith could have reasonably relied, thus precluding liability on

the fraud claim. See Fordyce, 929 N.E.2d at 936. Similarly, NEMCO

maintains that there was no evidence that Smith had reposed a high

degree of trust and confidence in NEMCO or that NEMCO was aware of

his trust.    See Broomfield, 212 N.E.2d at 560.          A careful review of

the record persuades us that NEMCO is right.

             The record before the jury was devoid of any evidence

that NEMCO made any statement to Smith, let alone one that he

relied upon to his detriment.             Smith had no communication with

Noyes,   NEMCO's      loan   originator    who   filled   out   Smith's   loan

application     for    the   Dighton    property,   or    any   other   person



properties collected prior to the foreclosures; and (3) Smith's
potential tax liability based on the forgiveness-of-indebtedness
income from the foreclosures.


                                       -28-
associated with NEMCO. Smith makes much of the fact that he signed

the loan application at the closing, but the misrepresentations in

that application were statements made to the lender, not to Smith.

And even if the application could be construed as a statement to

Smith, Smith testified that he never read it or understood its

import, and therefore he could not have relied upon it.

              To salvage the claim, Smith argues that Bertucci, as the

closing attorney, spoke on behalf of NEMCO when he assured Smith

that the paperwork was in order.              There is no evidence in the

record   to    support   this    assertion.     Bertucci's     uncontroverted

testimony was that he was the attorney for the lender, Fremont.

              Undeterred by the lack of evidence, Smith argues that

NEMCO must have authorized Fremont to appoint Bertucci as NEMCO's

agent because, as the mortgage broker, NEMCO was required to

maintain all records of the transaction and to make disclosures to

Smith.    Smith     cites   no   authority    for   this    proposition.   An

attorney's services as a closing agent are typically relied upon by

all the parties to a real estate transaction.              That, in itself, is

insufficient to make the closing agent a representative of the

mortgage broker or anyone else but the lender.              Because there was

no evidence that any agent of NEMCO made any statement to Smith




                                     -29-
that he relied upon to his detriment, the jury verdict against

NEMCO on the fraud count cannot stand.7

           The same is true for the breach of fiduciary duty claim.

Because Smith was unaware of NEMCO's role in the scheme, he could

not have reposed his trust in the mortgage broker.     There is no

evidence, moreover, that NEMCO was aware of Smith's trust such that

a fiduciary duty could attach.    Accordingly, NEMCO is entitled to

judgment as a matter of law on this claim as well.8

2.   Chapter 93A Claim

           After the jury returned its verdict, the district court

held that NEMCO had violated Chapter 93A by engaging in deceptive

conduct and that punitive damages were warranted.     NEMCO argues

that the court made clear factual errors and that the evidence did

not support a finding of liability.     We agree.

           Chapter 93A provides a cause of action for a plaintiff

who "has been injured," Mass. Gen. Laws ch. 93A, § 9(1), by "unfair

or deceptive acts or practices," id. ch. 93A, § 2(a).          "The



      7
       Smith argues that because Jenkins refused to testify at
trial on the basis of the Fifth Amendment, the jury could conclude
that Jenkins was also an agent of NEMCO. As this assertion amounts
to nothing more than speculation, we do not indulge it.
      8
       For the same reasons, we affirm the grant of Union Capital's
motion for judgment as a matter of law, which Smith challenges in
his cross-appeal. The exact same evidentiary deficiencies existed
in Smith's claims against Union Capital, the mortgage broker for
the Boston transaction. Curiously, the district court correctly
set aside the jury verdict against Union Capital, but did not apply
the same rationale to the verdict against NEMCO.

                                 -30-
determination of whether certain conduct is unfair or deceptive is

a question of fact, but whether that conduct rises to the level of

a chapter 93A violation is a question of law."             Fed. Ins. Co. v.

HPSC, Inc., 480 F.3d 26, 34 (1st Cir. 2007).                 We review the

district   court's   findings   of    fact   for   clear    error   and   its

conclusions of law de novo.      Arthur D. Little, Inc. v. Dooyang

Corp., 147 F.3d 47, 54 (1st Cir. 1998).            "A finding is 'clearly

erroneous' when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed."              United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).

           The district court ruled that NEMCO had violated Chapter

93A by engaging in deceptive conduct.          Specifically, the court

found that "Noyes, the NEMC[O] branch manager with whom Jenkins and

Taylor were in league, made numerous statements that she knew or

should have known were false regarding Smith's creditworthiness in

the loan applications for both properties." Smith, 818 F. Supp. 2d

at 342. The court compared the two applications and concluded that

they contained numerous "glaring inconsistencies" that "could not

have gone unnoticed" by Noyes.       Id. at 343.   In addition, the court

found that in both applications Noyes falsely stated that she had

gathered the information in a face-to-face interview with Smith.

Id. at 342-43.   Based on these findings, the court concluded that




                                 -31-
Noyes's conduct constituted a willing and knowing violation of

Chapter 93A and doubled the jury award against NEMCO.

              The key finding -- that Noyes had completed both loan

applications -- was clearly erroneous.         The evidence showed that

Noyes was the loan originator only for the Dighton transaction. It

was undisputed that Union Capital was the mortgage broker for the

Boston transaction and that its employee Goodwin completed the

second loan application.         There was no evidence that Noyes was

involved in the Boston transaction in any capacity or that NEMCO

and Union Capital were somehow related. Hence, the inconsistencies

in the two applications amount to naught.

              Nor was there any evidence that Noyes was "in league"

with       Jenkins   and   Taylor.   There   was   no   evidence   of   any

communication between Noyes and Jenkins, or between Noyes and

Taylor.9      Without more, the record does not support the finding

that Noyes knew or should have known that Smith's financial

information was false.10

              All that is left, then, is Noyes's representation in the

application that she had interviewed Smith in person in preparing



       9
      Neither Noyes nor Taylor was called to testify at trial, and
Jenkins asserted his Fifth Amendment privilege.
       10
        We cannot independently conclude that Smith's purported
income of $90,000, as stated in the loan application, was so
disproportionate to his stated occupation as a driver for Waste
Management that, based on that alone, Noyes must have known the
information was false.

                                     -32-
the loan application for the Dighton property.       As Smith testified

that he never met Noyes, the district court supportably found that

Noyes knew that this statement was false.          But when the alleged

basis for Chapter 93A liability is a misrepresentation, as is the

case here, a plaintiff must prove "a causal connection between the

deception and the loss and that the loss was foreseeable as a

result of the deception."     Casavant v. Norwegian Cruise Line Ltd.,

952 N.E.2d 908,   912   (Mass.   2011)   (internal   quotation   marks

omitted); see also Hershenow v. Enter. Rent-A-Car Co. of Bos.,

Inc., 840 N.E.2d 526, 528 (Mass. 2006) ("[P]roving a causal

connection between a deceptive act and a loss to the consumer is an

essential predicate for recovery under our consumer protection

statute.").     Smith speculates that by misrepresenting how she

acquired his information, Noyes was able to "lend false legitimacy"

to the loan application.      As NEMCO points out, however, there was

no evidence as to the effect of the statement on the lender's

decision to make the loan.      The lender's representative testified

that Smith's "creditworthiness, his ability to repay, his proven

track record of making payments . . . to other creditors . . . and

his employment" were behind the decision to make the loan.

           On this record -- a clearly erroneous finding that Noyes

had prepared the loan application for the Boston transaction, and

a lack of evidence of the effect of Noyes's actions on the Dighton

transaction -- we must vacate the judgment against NEMCO on the


                                     -33-
Chapter 93A claim and remand this issue to the district court.

Although   the   district   court   has    discretion   over   any   further

proceedings, we note that an evidentiary hearing would allow both

NEMCO and Smith to develop their positions and could help avoid

confusion about the facts of the case in any future appeal.11

C.   Smith's Cross-Appeal

           In his cross-appeal, Smith assigns error to various

rulings of the district court.       We address them in turn.

1.   Judgment in favor of Kelley and RKelley-Law

           At the close of Smith's evidence, RKelley-Law and Robert

Kelley, its sole shareholder, moved for judgment as a matter of law

on all counts.    The district court granted the motion on the basis

that there was no evidence that Kelley knew about or participated

in the fraud.    Smith maintains that there was sufficient evidence

of Kelley's direct involvement to allow the question to go to the

jury, and that, in any event, Kelley and the law firm could be held

vicariously liable for Bertucci's fraud.

           The first argument need not detain us.              According to

Smith, the evidence of Kelley's direct involvement is his signature



      11
        We do not reach NEMCO's appellate arguments that the
district court erred when it denied its motion in limine to exclude
a cease-and-desist order and when it declined to give a curative
instruction in response to a portion of plaintiff's counsel's
closing argument. With respect to the cease-and-desist order, in
any retrial the district court will need to consider whether the
order is inadmissible as evidence of propensity, see Fed. R. Evid.
404(b), or properly may be admitted for another purpose.

                                    -34-
on several closing documents that also bear Smith's signature.

Smith argues that, based on this alone, the jury could conclude

that Kelley had communicated with Smith at the closing and made the

same false assurances as Bertucci.                    Smith conveniently fails to

mention his testimony that he did not meet Kelley at either closing

and    that     Bertucci       was     the    only     lawyer    present         who     made

representations to Smith about the documents that Smith was asked

to sign.      In this case, Kelley's signature on a couple of forms is

simply not enough to show that Kelley made false statements to

Smith upon which Smith relied to his detriment. The district court

correctly entered judgment in Kelley's favor.

               We    think,    however,       that    the   court   was     mistaken        in

granting the motion of RKelley-Law, the professional corporation

that   employed       Bertucci.       Sufficient      evidence      was    presented        to

warrant    a    finding       that    the    firm    was    vicariously         liable      for

Bertucci's fraud. Under Massachusetts law, an employer may be held

vicariously liable for an intentional tort committed by an agent or

employee within the scope of the employment. Worcester Ins. Co. v.

Fells Acres Day Sch., Inc., 558 N.E.2d 958, 967 (Mass. 1990).

"[C]onduct of an agent is within the scope of employment if it is

of the kind he is employed to perform; if it occurs substantially

within    the       authorized       time    and    space   limits;       and    if    it   is

motivated, at least in part, by a purpose to serve the employer."




                                             -35-
Wang Labs., Inc. v. Bus. Incentives, Inc., 501 N.E.2d 1163, 1166

(Mass. 1986) (internal citations omitted).

            The evidence would have permitted a jury to find that all

three elements were satisfied: that Bertucci's acts as the closing

agent were within the purview of his job, that both closings took

place at the RKelley-Law office during regular business hours, and

that    Bertucci's    participation    in    the   fraudulent   closings   was

motivated, at least in part, by a desire to serve RKelley-Law's

interests (the firm received fees as the closing agent on both

transactions).       Because the jury found Bertucci liable for fraud,

and because there was evidence that Bertucci acted within the scope

of his employment, we vacate the entry of judgment in favor of

RKelley-Law and remand this issue to the district court.                    On

remand, RKelley-Law may present a defense to Smith's claims of

vicarious liability for both Bertucci's fraud and his violation of

Chapter 93A.     See id. (holding that employer is liable under

Chapter 93A for employee's conduct that falls within the scope of

the employment).12


       12
       Smith argues, in a footnote, that Kelley is also vicariously
liable for Bertucci's conduct because, although RKelley-Law is a
professional    corporation,   the    Massachusetts    Professional
Corporation Law provides that it does not "alter any law applicable
to the relationship between a person rendering professional
services and a person receiving such services, including liability
arising out of such professional services." Mass. Gen. Laws ch.
156A, § 6(b). Given that Smith does not challenge the district
court's   determination   that   there   was   no   attorney-client
relationship between him and Bertucci, the applicability of the
cited provision is unclear. As Smith has failed to develop the

                                      -36-
2.   Chapter 93A Demand Letters

            Union Capital and Century 21 moved for judgment as a

matter of law on Smith's Chapter 93A claims.        The district court

granted the motions, ruling that Smith had failed to properly serve

either defendant with a demand letter as required by the statute.

Smith argues that he complied with the statutory requirement and

that the court erroneously required that the letters be served on

the defendants in compliance with the Massachusetts service of

process rules.   We review the grant of the motions de novo, taking

the facts in the light most favorable to Smith.           McLane, Graf,

Raulerson & Middleton, P.A. v. Rechberger, 280 F.3d 26, 39 (1st

Cir. 2002).

            We begin with the demand letter requirement.            As a

prerequisite to suit, Chapter 93A requires that "a written demand

for relief, identifying the claimant and reasonably describing the

unfair or deceptive act or practice relied upon and the injury

suffered,   shall   be   mailed   or   delivered   to   any   prospective

respondent."   Mass. Gen. Laws ch. 93A, § 9(3).     The dual purpose of

this requirement is "to encourage negotiation and settlement" and

"to operate as a control on the amount of damages."            Slaney v.

Westwood Auto, Inc., 322 N.E.2d 768, 779 (Mass. 1975).



argument, we do not address it. See United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990) (holding that "issues adverted to in a
perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived").

                                  -37-
             Smith addressed a demand letter to Union Capital and

mailed it via certified mail to the address of Union Capital's

registered      agent      in    Massachusetts,          without      specifying       the

registered      agent     or    any     other    agent    of   the    company    as    the

designated recipient. The registered agent was in jail at the time

and his spouse signed the return receipt. The district court found

this   deficient,         reasoning       that    under    Rule      4(d)(2)    of     the

Massachusetts Rules of Civil Procedure, "proper service on a

domestic corporation requires delivery to a corporate officer, a

managing or general agent, or the person in charge at its principal

place of business within the Commonwealth."                    Smith v. Jenkins, 777
F. Supp. 2d 264, 268 (D. Mass. 2011).                    The court concluded that

Smith failed to comply with the service of process rule and, by

extension, the demand letter requirement, because he failed to

designate    Union        Capital's      registered       agent      as   the   letter's

recipient.      Id.

             No authority has been cited for the proposition that a

Chapter   93A    demand        letter    must    be   served    on    a   defendant     in

compliance with the Massachusetts service of process rules, and we

have found none. In fact, Chapter 93A suggests quite the opposite.

All that the statute requires is that a demand letter be "mailed or

delivered"      to    a   prospective      respondent.          In    contrast,      rules

governing service of process are more demanding. See Mass. R. Civ.

P. 4. Distinguishing between mailing or delivering a demand letter


                                           -38-
and service of process accords with the Massachusetts Business

Corporation Law, which specifies that a corporation's registered

agent is its agent for "service of process, notice, or demand

required or permitted by law to be served on the corporation."

Mass. Gen. Laws ch. 156D, § 5.04.

          Hence, Smith could serve the demand letter on Union

Capital by mailing it to the company's registered agent.    Nothing

suggests that he had to designate the registered agent as the

recipient instead of the corporation.   Because Smith complied with

the demand letter requirement in this instance, we remand the claim

to the district court for a determination on the merits.

          With respect to Century 21, Smith mailed two copies of

the demand letter via certified mail to "James Adamos c/o Century

21" and to "Ivana Foley c/o Century 21" at Century 21's address.13

Neither sales agent was employed by Century 21 at the time and the

letters were returned unclaimed.    Smith followed up by sending the

letter to the same addressees via first-class mail.   Those letters

were not returned to Smith.   At no point did Smith mail or deliver

a demand letter to Century 21 or to Cahill, its owner, broker, and

registered agent, despite the fact that three months before filing




     13
       Another copy of the demand letter was sent to "Century 21
of New England, Inc." Smith does not appeal the district court's
ruling that this entity was a separate franchise not affiliated
with the defendant Century 21.

                               -39-
suit,    his    counsel    learned     from   Adamos   that   Cahill    was   his

supervising broker.

               The district court concluded that "the sending of the

demand letter to two persons that [Century 21] no longer employed

. . . does not comply with Chapter 93A."           Smith, 777 F. Supp. 2d at

269.    We agree.      The statute plainly provides that a demand letter

must be sent "to any prospective respondent."             Mass. Gen. Laws ch.

93A, § 9(3).         The respondent was Century 21, not its former sales

agents.

               Smith would have us hold that mailing the demand letter

to former employees ought to be sufficient because "mail addressed

to a former employee will very likely be opened by the company that

receives it and read." Whatever the merits of this assertion, here

there is no evidence that Century 21 opened the letters.                 On the

contrary,      the    letters   sent   via    certified   mail   were   returned

unclaimed, and Cahill attested that she never received or reviewed

any demand letter from Smith.             Accordingly, the district court

correctly granted Century 21's motion for judgment as a matter of

law on the Chapter 93A claim.

3.   Leave to Amend

               After the defendants moved for summary judgment, Smith

sought leave to file his second amended complaint to assert claims

of breach of fiduciary duty and breach of contract against Union

Capital and NEMCO.          The district court granted the motion with


                                       -40-
respect to the breach of fiduciary duty claim but denied it as to

the breach of contract claim.           Smith assigns error to the denial,

asserting that he had viable breach-of-contract claims against the

two mortgage brokers.         This challenge lacks merit.

            We review denials of motions to amend pleadings for abuse

of discretion "and will defer to the district court's hands-on

judgment so long as the record evinces an adequate reason for the

denial." Aponte-Torres v. Univ. of P.R., 445 F.3d 50, 58 (1st Cir.

2006).    "Futility of the amendment constitutes an adequate reason

to deny the motion to amend."           Todisco v. Verizon Commc'ns, Inc.,

497 F.3d 95, 98 (1st Cir. 2007).

            Smith's amendment was futile because he failed to allege

that he entered into a valid contract with either mortgage broker.

See Adorno v. Crowley Towing & Transp. Co., 443 F.3d 122, 126 (1st

Cir. 2006) (a proffered amendment is futile if it fails to state a

claim upon which relief may be granted).                 What spurred Smith to

seek    leave   to   assert    the     breach-of-contract     claims   was   the

discovery of loan origination agreements bearing his signature.

The    agreements    provide    that    the    brokers    would   "apply   for   a

residential mortgage loan from a lender" on Smith's behalf.                Smith

alleged that they breached this obligation by entering false

information on the loan applications.              Assuming that this would

constitute a breach, Smith failed to allege "the most elemental

prerequisite to the formation of an enforceable contract--the


                                        -41-
meeting of the minds."           Nash v. Trs. of Bos. Univ., 946 F.2d 960,

966 (1st Cir. 1991).

           Not only did Smith fail to allege the existence of valid

contracts, but he alleged quite the contrary in his complaint. The

substance of his tort claims (and his unequivocal testimony) was

that he signed all the documents because the defendants represented

them as paperwork for an "investment" and at no point disclosed to

him that he was taking part in mortgage loan transactions.                    He

thereby   alleged       "fraud    in    the   factum"--that    is,   "fraudulent

procurement   of    a    party's       signature   to   an   instrument   without

knowledge of its true nature," rendering void any documents he

signed.   Fed. Deposit Ins. Corp. v. Caporale, 931 F.2d 1, 2 n.1

(1st Cir. 1991); see Federico v. Brockton Credit Union, 653 N.E.2d
607, 611 (Mass. App. Ct. 1995) (describing fraud in the factum as

occurring in "the rare case when there has been fraud as to the

essential nature of the instrument or an essential element of it,"

such as "the case of someone tricked into signing a note in the

belief that the paper is a receipt").

           At its core, fraud in the factum signifies "the absence

of that degree of mutual assent prerequisite to formation of a

binding contract; absent the proverbial 'meeting of the minds' one

cannot be said to have obligated himself in law and the purported

transaction is regarded as void." 26 Williston on Contracts § 69:4

(4th ed. 2003) (quoting Bancredit, Inc. v. Bethea, 172 A.2d 10, 12


                                         -42-
(N.J. Super. Ct. App. Div. 1961)).              Because Smith alleged that the

defendants        coaxed   him   into    signing      the   loan    agreements       by

representing them as "investment" documents, he effectively alleged

that the contracts were void.             It was therefore well within the

district court's discretion to deny leave to amend.14

4.   Emotional Distress Claim

                Finally, Smith contends that the district court erred in

granting summary judgment to the defendants on his claim of

intentional infliction of emotional distress.                We review the entry

of summary judgment de novo, "drawing all reasonable inferences in

favor      of    the    non-moving      party    while      ignoring        conclusory

allegations, improbable inferences, and unsupported speculation."

Shafmaster v. United States, 707 F.3d 130, 135 (1st Cir. 2013)

(internal quotation marks omitted).

                Under   Massachusetts    law,    to    prevail     on   a    claim   of

intentional infliction of emotional distress, the plaintiff must

prove, among other elements, that "the actor intended to inflict

emotional distress or that he knew or should have known that

emotional distress was the likely result of his conduct."                       Howell

v. Enter. Publ'g Co., 920 N.E.2d 1, 28 (Mass. 2010). Smith alleged


      14
       A plaintiff may, of course, plead inconsistent theories of
relief in the alternative. See Fed. R. Civ. P. 8(d). But even if
he adequately pleaded the contract claims, Smith prevailed on his
tort claims because the jury believed his version of the events--
that he unwittingly borrowed money to purchase the two properties
because the defendants defrauded him. Accordingly, he could not
have prevailed on his breach of contract claims as well.

                                        -43-
that the defendants knew or should have known that he would suffer

emotional distress as a result of their fraud.     The district court

concluded that no evidence supported this allegation.

           In mounting his challenge, Smith does not cite any record

evidence that would bring into question the district court's

ruling.    Instead, he cites two studies for the proposition that

"there is a significant link between depression and one's financial

status."   Even if these studies could show that Smith's emotional

distress was foreseeable to the defendants, they were not in the

record before the district court.   Save for certain exceptions not

applicable here, we do not consider arguments or evidence not

presented to the district court.       United States v. Font-Ramirez,

944 F.2d 42, 46 n.2 (1st Cir. 1991).       "Unlike the Emperor Nero,

litigants cannot fiddle as Rome burns. A party who sits in silence

[and] withholds potentially relevant information . . . does so at

his peril."   Vasapolli v. Rostoff, 39 F.3d 27, 36 (1st Cir. 1994).

Accordingly, we affirm the grant of summary judgment.

                                III.

           For the aforementioned reasons, we:        (1) vacate the

damages award against Century 21 and remand for a new trial on

damages; (2) reverse the judgment against NEMCO on Smith's common-

law claims; (3) vacate the judgment against NEMCO on Smith's

Chapter 93A claim and remand for determination on the merits

consistent with this opinion; (4) vacate the judgment in favor of


                                -44-
RKelley-Law and remand for further proceedings; and (5) reverse the

dismissal of the Chapter 93A claim against Union Capital and remand

for a determination of the claim on the merits.   We affirm in all

other respects.

          The parties shall bear their own costs of appeal.

          So ordered.




                               -45-